Exhibit 10.2
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
as of the _____ day of _______ 20__, by and between Holly Energy Partners, L.P.,
a Delaware limited partnership (including any successors thereto, the
“Company”), and [__________] (“Indemnitee”).
RECITALS:
     1. Competent and experienced persons are reluctant to serve or to continue
to serve corporations as directors, officers, or in other capacities unless they
are provided with adequate protection through insurance or indemnification (or
both) against claims and actions against them arising out of their service to
and activities on behalf of those corporations.
     2. Uncertainties relating to the availability of adequate insurance for
directors and officers have increased the difficulty for corporations to attract
and retain competent and experienced persons.
     3. The Board of Directors (the “Board”) of Holly Logistic Services, L.L.C.
(“HLS”), a Delaware limited liability company and the general partner of the
General Partner (as defined below), has determined that the continuation of
present trends in litigation will make it more difficult to attract and retain
competent and experienced persons, that this situation is detrimental to the
best interests of the Company’s unitholders, and that the Company should act to
assure the officers and directors of HLS that there will be increased certainty
of adequate protection in the future.
     4. It is reasonable, prudent, and necessary for the Company to obligate
itself contractually to indemnify the officers and directors of HLS to the
fullest extent permitted by applicable law in order to induce them to serve or
continue to serve the Company.
     5. Indemnitee is willing to serve and continue to serve the Company or its
Subsidiaries on the condition that he be indemnified to the fullest extent
permitted by law.
     6. Concurrently with the execution of this Agreement, Indemnitee is
agreeing to serve or to continue to serve as a director of HLS or an officer of
HLS and/or one or more of the Company’s Subsidiaries.
AGREEMENTS:
     NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee’s
agreement to serve or continue to serve as a director of HLS or an officer of
HLS and/or one or more of the Company’s Subsidiaries, and the covenants
contained in this Agreement, the Company and Indemnitee hereby covenant and
agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Certain Definitions.
          For purposes of this Agreement:
          (a) Acquiring Person: shall mean (i) any Person other than Holly, the
General Partner, the Company, any Subsidiary, any employee benefit plan of
Holly, the General Partner, the Company or any Subsidiary or any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any Subsidiary of the Company and (ii) members of a group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934)
of which any Person described in clause (i) is a member with respect to the
Voting Securities of Holly, the General Partner or the Company.
          (b) Affiliate: shall mean any Person that directly, or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with the Person specified.
          (c) Beneficial Owner: shall mean the beneficial owner of a security as
determined pursuant to Rule 13d-3 promulgated under the Securities Exchange Act
of 1934, as amended.
          (d) Change of Control: shall mean the occurrence of one of the
following:
          (i) Any Person, or more than one Person acting as a group (as defined
in Treasury regulation 1.409A-3(g)(5)(v)(B)), other than (1) Holly, the General
Partner, the Company or any of their respective subsidiaries, (2) a trustee or
other fiduciary holding securities under an employee benefit plan of Holly, the
General Partner, the Company or any of their Affiliates, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation (or other entity) owned, directly or indirectly, by
stockholders or unitholders, as applicable, of Holly, the General Partner, or
the Company in substantially the same proportions as their ownership of
interests in Holly, the General Partner, or the Company, as applicable, becomes
the Beneficial Owner, directly or indirectly, of securities of Holly, the
General Partner, or the Company representing (A) more than fifty percent (50%)
of the combined voting power of the then outstanding securities of Holly, the
General Partner or the Company, or (B) more than fifty percent (50%) of the then
outstanding common stock or membership interests, as applicable, of Holly or the
General Partner, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in Section 1(c)(iii)(A) below.
          (ii) During any period of 12 consecutive months, a majority of the
members of the Board of Directors of Holly (the “Holly Board”) are replaced by
the directors whose appointment or election is not endorsed by a majority of the
members of the Holly Board prior to the date of the appointment or election.
          (iii) There is consummated a merger or consolidation of Holly, the
General Partner, the Company or any direct or indirect Subsidiary of Holly, the
General Partner, or the Company with any other corporation or entity, except if:

2



--------------------------------------------------------------------------------



 



               (A) the merger or consolidation results in the Voting Securities
of Holly, the General Partner, or the Company, as applicable, outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into Voting Securities of the surviving entity
or any parent thereof) at least fifty percent (50%) of the combined voting power
of the Voting Securities of Holly, the General Partner, the Company or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation; or
               (B) the merger or consolidation is effected to implement a
recapitalization (or similar transaction) of Holly, the General Partner, or the
Company, as applicable, in which no Person becomes the Beneficial Owner,
directly or indirectly, of securities of Holly, the General Partner, or the
Company representing more than fifty percent (50%) of the combined voting power
of the then outstanding securities of Holly, the General Partner, or the
Company.
          (iv) The stockholders or unitholders, as applicable, of Holly or the
Company approve a plan of complete liquidation or dissolution of Holly or the
Company, as applicable, or an agreement for the sale or disposition by Holly or
the Company of all or substantially all of the assets of Holly or the Company,
as applicable, other than a sale or disposition by Holly or the Company of all
or substantially all of their respective assets to an entity at least sixty
percent (60%) of the combined voting power of the Voting Securities of which is
owned by the stockholders, membership interest holders or unitholders, as
applicable, of Holly, the General Partner or the Company in substantially the
same proportions as their ownership of Holly, the General Partner or the
Company, as applicable, immediately prior to such sale.
          (e) Claim: shall mean any threatened, pending, or completed action,
suit, or proceeding (including, without limitation, securities laws actions,
suits, and proceedings and also any cross claim or counterclaim in any action,
suit, or proceeding), whether civil, criminal, arbitral, administrative, or
investigative in nature, or any inquiry or investigation (including discovery),
whether conducted by the Company or any other Person, that Indemnitee in good
faith believes might lead to the institution of any action, suit, or proceeding.
          (f) Expenses: shall mean all costs, expenses (including attorneys’ and
expert witnesses’ fees), and obligations paid or incurred in connection with
investigating, defending (including affirmative defenses and counterclaims),
being a witness in, or participating in (including on appeal), or preparing to
defend, be a witness in, or participate in, any Claim relating to any
Indemnifiable Event.
          (g) General Partner: shall mean the entity or entities holding the
direct or indirect general partnership interest in the Company, including, as of
the date of this Agreement, HLS and HEP Logistics Holdings, L.P.
          (h) Governing Formation Documents: shall mean the bylaws, partnership
agreements, limited liability company agreements, and other constituent
documents (as same may be amended from time to time) of the Company, HEP
Logistics Holdings, L.P., HLS and all of their subsidiaries.

3



--------------------------------------------------------------------------------



 



          (i) Holly: shall mean Holly Corporation, a Delaware corporation.
          (j) Indemnifiable Event: shall mean any actual or alleged act,
omission, statement, misstatement, event, or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, agent, or fiduciary of the
Company, or is or was serving at the request of the Company as a director,
officer, employee, agent, or fiduciary of any of the Company’s parent(s) or
Subsidiaries and/or any other corporation, partnership, joint venture, employee
benefit plan, trust, or other enterprise, or by reason of any actual or alleged
thing done or not done by Indemnitee in any such capacity. For purposes of this
Agreement, the Company agrees that Indemnitee’s service on behalf of or with
respect to the General Partner, HLS, any Subsidiary of the Company or any
employee benefits plan of the Company shall be deemed to be at the request of
the Company.
          (k) Indemnifiable Liabilities: shall mean all Expenses and all other
liabilities, damages (including, without limitation, punitive, exemplary, and
the multiplied portion of any damages), judgments, payments, fines, penalties,
amounts paid in settlement, and awards paid or incurred that arise out of, or in
any way relate to, any Indemnifiable Event.
          (l) Person: shall mean any individual, partnership, corporation,
limited liability company, trust or other entity.
          (m) Potential Change of Control: shall be deemed to have occurred if
(i) Holly, the General Partner, or the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change of Control;
(ii) any Person (including the Company) publicly announces an intention to take
or to consider taking actions that, if consummated, would constitute a Change of
Control; (iii) any Acquiring Person who is or becomes the Beneficial Owner,
directly or indirectly, of securities of Holly, the General Partner, or the
Company representing 10% or more of the combined voting power of the then
outstanding Voting Securities of Holly, the General Partner, or the Company, as
applicable, increases his beneficial ownership of such securities by 5% or more
over the percentage so owned by that Person on the date hereof; or (iv) the
Board adopts a resolution to the effect that, for purposes of this Agreement, a
Potential Change of Control has occurred.
          (n) Reviewing Party: shall mean (i) a member or members of the Board
who are not parties to the particular Claim for which Indemnitee is seeking
indemnification or (ii) if a Change of Control has occurred and Indemnitee so
requests, or if the members of the Board so elect, or if all of the members of
the Board are parties to such Claim, Special Counsel.
          (o) Special Counsel: shall mean special, independent legal counsel
selected by Indemnitee and approved by the Company (which approval shall not be
unreasonably withheld), and who has not otherwise performed material services
for the Company or for Indemnitee within the last three years (other than as
Special Counsel under this Agreement or similar agreements).
          (p) Subsidiary: shall mean, with respect to any Person, any
corporation or other entity of which a majority of the voting power of the
Voting Securities is owned, directly or indirectly, by that Person.

4



--------------------------------------------------------------------------------



 



          (q) Voting Securities: any securities or other equity interests that
vote generally in the election of directors, in the admission of general
partners, or in the selection of any other similar governing body, or, in the
case of a partnership or limited liability company, that manage the partnership
or limited liability company.
     2. Indemnification and Expense Advancement.
          (a) The Company shall indemnify Indemnitee and hold Indemnitee
harmless to the fullest extent permitted by law, as soon as practicable but in
any event no later than 30 days after written demand is presented to the
Company, from and against any and all Indemnifiable Liabilities. Notwithstanding
the foregoing, the obligations of the Company under Section 2(a) shall be
subject to the condition that the Reviewing Party shall not have determined (in
a written opinion, in any case in which Special Counsel is involved) that
Indemnitee is not permitted to be indemnified under applicable law. Any
determination under this Section 2(a) shall be made promptly by the Reviewing
Party.
          (b) If so requested by Indemnitee, the Company shall advance to
Indemnitee all reasonable Expenses incurred by Indemnitee to the fullest extent
permitted by law (or, if applicable, reimburse Indemnitee for any and all
reasonable Expenses incurred by Indemnitee and previously paid by Indemnitee)
within ten business days after such request (an “Expense Advance”). The Company
shall be obligated from time to time at the request of Indemnitee to make or pay
an Expense Advance in advance of the final disposition or conclusion of any
Claim. In connection with any request for an Expense Advance, if requested by
the Company, Indemnitee or Indemnitee’s counsel shall submit an affidavit
stating that the Expenses to which the Expense Advances relate are reasonable.
Any dispute as to the reasonableness of any Expense shall not delay an Expense
Advance by the Company. If, when, and to the extent that the Reviewing Party
determines that (i) Indemnitee would not be permitted to be indemnified with
respect to a Claim under applicable law or (ii) the amount of the Expense
Advance was not reasonable, the Company shall be entitled to be reimbursed by
Indemnitee and Indemnitee hereby agrees to reimburse the Company without
interest (which agreement shall be an unsecured obligation of Indemnitee) for
(x) all related Expense Advances theretofore made or paid by the Company in the
event that it is determined that indemnification would not be permitted or
(y) the excessive portion of any Expense Advances in the event that it is
determined that such Expenses Advances were unreasonable, in either case, if and
to the extent such reimbursement is required by applicable law; provided,
however, that if Indemnitee has commenced legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee could be
indemnified under applicable law, or that the Expense Advances were reasonable,
any determination made by the Reviewing Party that Indemnitee would not be
permitted to be indemnified under applicable law or that the Expense Advances
were unreasonable shall not be binding, and the Company shall be obligated to
continue to make Expense Advances, until a final judicial determination is made
with respect thereto (as to which all rights of appeal therefrom have been
exhausted or lapsed), which determination shall be conclusive and binding. If
there has been a Change of Control, the Reviewing Party shall be Special
Counsel, if Indemnitee so requests. If there has been no determination by the
Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively is not permitted to be indemnified in whole or part under
applicable law or that any Expense Advances were unreasonable, Indemnitee shall
have the right to commence litigation in any court in the states of

5



--------------------------------------------------------------------------------



 



Texas or Delaware having subject matter jurisdiction thereof and in which venue
is proper seeking an initial determination by the court or challenging any such
determination by the Reviewing Party or any aspect thereof, and the Company
hereby consents to service of process and to appear in any such proceeding. Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and Indemnitee.
          (c) Nothing in this Agreement, however, shall require the Company to
indemnify Indemnitee with respect to any Claim initiated by Indemnitee, other
than a Claim solely seeking enforcement of the Company’s indemnification
obligations to Indemnitee or a Claim authorized by the Board.
     3. Change of Control. If there is a Potential Change of Control or a Change
of Control and if Indemnitee requests in writing that Special Counsel be the
Reviewing Party, then Special Counsel shall be the Reviewing Party. In such a
case, the Company agrees not to request or seek reimbursement from Indemnitee of
any indemnification payment or Expense Advances unless Special Counsel has
rendered its written opinion to the Company and Indemnitee that the Company was
not or is not permitted under applicable law to indemnify Indemnitee or that
such Expense Advances were unreasonable. However, if Indemnitee has commenced
legal proceedings in a court of competent jurisdiction to secure a determination
that such indemnification is permitted under applicable law or that the Expense
Advances were reasonable, any determination made by Special Counsel that
Indemnitee would not be permitted to be indemnified under applicable law or that
the Expense Advances were unreasonable shall not be binding, and the Company
shall be obligated to continue to make Expense Advances, until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefore have been exhausted or lapsed), which determination shall be
conclusive and binding. The Company agrees to pay the reasonable fees of Special
Counsel and to indemnify Special Counsel against any and all expenses (including
attorneys’ fees), claims, liabilities, and damages arising out of or relating to
this Agreement or Special Counsel’s engagement pursuant hereto.
     4. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all costs and expenses (including attorneys’ and
expert witnesses’ fees) and, if requested by Indemnitee, shall (within two
business days of that request) advance those costs and expenses to Indemnitee,
that are incurred by Indemnitee if Indemnitee, whether by formal proceedings or
through demand and negotiation without formal proceedings: (a) seeks to enforce
Indemnitee’s rights under this Agreement, (b) seeks to enforce Indemnitee’s
rights to expense advancement or indemnification under any other agreement or
provision of the Governing Formation Documents now or hereafter in effect
relating to Claims for Indemnifiable Events, or (c) seeks recovery under any
directors’ and officers’ liability insurance policies maintained by the Company
or HLS, in each case regardless of whether Indemnitee ultimately prevails;
provided that a court of competent jurisdiction has not found Indemnitee’s claim
for indemnification or expense advancements under the foregoing clauses (a),
(b) or (c) to be frivolous, presented for an improper purpose, without
evidentiary support, or otherwise sanctionable under Federal Rule of Civil
Procedure No. 11 or an analogous rule or law, and provided further, that if a
court makes such a finding, Indemnitee shall reimburse the Company for all
amounts previously advanced to Indemnitee pursuant to this Section 4. Subject to
the provisos contained in the preceding sentence, to the fullest extent
permitted by applicable law,

6



--------------------------------------------------------------------------------



 



the Company waives any and all rights that it may have to recover its costs and
expenses from Indemnitee.
     5. Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some, but not all, of
Indemnitee’s Indemnifiable Liabilities, the Company shall indemnify Indemnitee
for the portion thereof to which Indemnitee is entitled.
     6. Contribution.
          (a) Contribution Payment. To the extent the indemnification provided
for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, the Company, in
lieu of indemnifying Indemnitee, shall, to the extent permitted by law,
contribute to the amount of any and all Indemnifiable Liabilities incurred or
paid by Indemnitee for which such indemnification is not permitted. The amount
the Company contributes shall be in such proportion as is appropriate to reflect
the relative fault of Indemnitee, on the one hand, and of the Company and any
and all other parties (including directors of HLS or officers of the Company,
other than Indemnitee, and other Persons not Affiliates of the Company) who may
be at fault (collectively, including the Company, the “Third Parties”), on the
other hand.
          (b) Relative Fault. The relative fault of the Third Parties and the
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency or (ii) to
the extent such court or other governmental agency does not apportion relative
fault, by the Reviewing Party after giving effect to, among other things, the
relative intent, knowledge, access to information, and opportunity to prevent or
correct the relevant events, of each party, and other relevant equitable
considerations. The Company and Indemnitee agree that it would not be just and
equitable if contribution were determined by pro rata allocation or by any other
method of allocation that does not take account of the equitable considerations
referred to in this Section 6(b).
          (c) Contribution Guidelines. The provisions in this Section 6(c) are
to be used as guidelines by the Company and Indemnitee in determining the amount
to be contributed by the Company to the extent the use of such guidelines is not
prohibited by applicable law or by court order.
               (i) The amount to be contributed by the Company is to be an
amount equal to (A) the total Indemnifiable Liabilities incurred with respect to
the Indemnifiable Event assessed against or incurred or paid by Indemnitee for
which such indemnification is not permitted (the “Ineligible Amounts”) minus
(B) the product of (1) the total Indemnifiable Liabilities incurred with respect
to the Indemnifiable Event assessed against or incurred or paid by Indemnitee
and all Third Parties (“Total Contribution Amounts”) multiplied by (2) the
relative fault of Indemnitee (expressed as a percentage).
               (ii) If any Third Parties shall have settled Claims against them
arising by reason of (or in part out of) the same Indemnifiable Event (“Settled
Parties”), then: (A) if the Indemnifiable Liabilities assessed against or
incurred or paid by Indemnitee take into account the

7



--------------------------------------------------------------------------------



 



relative fault of the Settled Parties, then the amount to be contributed by the
Company is to be an amount equal to the amount by which the Indemnifiable
Liabilities assessed against or incurred or paid by Indemnitee exceeds the
product of (1) the sum of Indemnifiable Liabilities assessed against or incurred
or paid by the Indemnitee and all Third Parties other than the Settled Parties
multiplied by (2) a fraction, the numerator of which is the relative fault of
Indemnitee and the denominator of which is the sum of the relative fault of the
Third Parties other than the Settled Parties plus the relative fault of
Indemnitee (expressed as a percentage), and (B) if the Indemnifiable Liabilities
assessed against Indemnitee take into account, in lieu of the relative fault of
the Settled Parties, amounts actually paid by the Settled Parties in settlement
of such Indemnifiable Event, then the amount that the Company shall be obligated
to contribute pursuant to this Section 6 shall be an amount equal to the amount
by which the Ineligible Amounts assessed against or incurred or paid by
Indemnitee exceed the product of (1) the relative fault of Indemnitee (expressed
as a percentage) multiplied by (2) the sum of the Indemnified Liabilities
assessed against or incurred or paid by the Indemnitee and the Third Parties
other than the Settled Parties plus the amounts so paid by the Settled Parties.
               (iii) The guidelines in the foregoing clauses (i) and (ii) are to
be applied, and adjusted as determined in good faith by a Reviewing Party or a
court determining the appropriate amount to be contributed by the Company
pursuant to this Section 6, as necessary to result in the Ineligible Amounts for
which Indemnitee ultimately is responsible being proportionate to the relative
fault of Indemnitee.
Notwithstanding the provisions of this Section 6, the total amount of
contribution provided to Indemnitee pursuant to this Section 6 shall not exceed
the actual Ineligible Amounts assessed against or incurred or paid by Indemnitee
and Indemnitee shall not be liable for or obligated to pay to any Third Party
any contribution amounts solely as a result of this Section 6.
     7. Burden of Proof. In connection with any determination by the Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified under
any provision of this Agreement or to receive contribution pursuant to Section 6
of this Agreement, to the extent permitted by law the burden of proof shall be
on the Company to establish that Indemnitee is not so entitled.
     8. No Presumption. For purposes of this Agreement, the termination of any
Claim by judgment, order, settlement (whether with or without court approval),
or conviction, or upon a plea of nolo contendere, or its equivalent, or an entry
of an order of probation prior to judgment shall not create a presumption (other
than any presumption arising as a matter of law that the parties may not
contractually agree to disregard) that Indemnitee did not meet any particular
standard of conduct or have any particular belief or that a court has determined
that indemnification is not permitted by applicable law.
     9. Non-exclusivity. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Governing Formation Documents,
the Delaware Revised Uniform Partnership Act or Limited Liability Company Act or
otherwise. To the extent that a change in the Delaware Revised Uniform
Partnership Act or Limited Liability Company Act (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under this Agreement, it is the intent of the parties hereto

8



--------------------------------------------------------------------------------



 



that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by that change. Indemnitee’s rights under this Agreement shall not be diminished
by any amendment to the Governing Formation Documents or of any other agreement
or instrument to which Indemnitee is not a party, and shall not diminish any
other rights that Indemnitee now or in the future has against the Company.
10. Liability Insurance. Except as otherwise agreed to by the Company and
Indemnitee in a written agreement, to the extent the Company or HLS maintains an
insurance policy or policies providing directors’ and officers’ liability
insurance and coverage for Indemnitee under that policy or those policies is
available on commercially reasonable terms, Indemnitee shall be covered by that
policy or those policies, in accordance with its or their terms, to the maximum
extent of the coverage available for any Company officer or director of HLS.
     11. Period of Limitations. No action, lawsuit, or proceeding may be brought
against Indemnitee or Indemnitee’s spouse, heirs, executors, or personal or
legal representatives, nor may any cause of action be asserted in any such
action, lawsuit, or proceeding, by or on behalf of the Company, after the
expiration of two years after the statute of limitations commences with respect
to Indemnitee’s act or omission that gave rise to the action, lawsuit,
proceeding, or cause of action; provided, however, that, if any shorter period
of limitations is otherwise applicable to any such action, lawsuit, proceeding,
or cause of action, the shorter period shall govern.
     12. Amendments. No supplement, modification, or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any provision of this Agreement shall be effective unless in a writing
signed by the party granting the waiver. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall that waiver constitute a
continuing waiver.
     13. Other Sources. Indemnitee shall not be required to exercise any rights
that Indemnitee may have against any other Person (for example, under an
insurance policy) before Indemnitee enforces his rights under this Agreement.
However, to the extent the Company actually indemnifies Indemnitee or advances
him Expenses, the Company shall be subrogated to the rights of Indemnitee and
shall be entitled to enforce any such rights which Indemnitee may have against
third parties. Indemnitee shall assist the Company in enforcing those rights if
the Company pays his costs and expenses of doing so. If Indemnitee is actually
indemnified or advanced Expenses by any third party, then, for so long as
Indemnitee is not required to disgorge the amounts so received, to that extent
the Company shall be relieved of its obligation to indemnify Indemnitee or
advance Indemnitee Expenses.
     14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns (including any direct or indirect successor by merger or
consolidation), spouses, heirs, and personal and legal representatives. This
Agreement shall continue in effect regardless of whether Indemnitee continues to
serve as a director, officer, employee, agent or fiduciary of the Company or of
any trust, benefit plan or another enterprise or entity at the Company’s
request, or as a director HLS.

9



--------------------------------------------------------------------------------



 



     15. Severability. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws effective during the term
hereof, that provision shall be fully severable; this Agreement shall be
construed and enforced as if that illegal, invalid, or unenforceable provision
had never comprised a part hereof; and the remaining provisions shall remain in
full force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of that illegal, invalid, or unenforceable provision, there shall be added
automatically as a part of this Agreement a provision as similar in terms to the
illegal, invalid, or unenforceable provision as may be possible and be legal,
valid, and enforceable so long as it does not prejudice any other rights of any
party under this Agreement.
     16. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in that state without giving effect to the
principles of conflicts of laws.
     17. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
     18. Notices. Whenever this Agreement requires or permits notice to be given
by one party to the other, such notice must be in writing to be effective and
shall be deemed delivered and received by the party to whom it is sent upon
actual receipt (by any means) of such notice. Receipt of a notice by the
Secretary of the Company shall be deemed receipt of such notice by the Company.
     19. Complete Agreement. This Agreement constitutes the complete
understanding and agreement among the parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings between the
parties with respect to the subject matter hereof, other than any
indemnification and advancement rights that Indemnitee may enjoy under the
Governing Formation Documents, or the Delaware Revised Uniform Partnership Act
or Limited Liability Company Act.
     20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but in making proof
hereof it shall not be necessary to produce or account for more than one such
counterpart.
[SIGNATURE PAGE FOLLOWS]

10



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first written above.

                  HOLLY ENERGY PARTNERS, L.P.    
 
           
 
  By:   HEP Logistics Holdings, L.P.,    
 
      Its General Partner    
 
           
 
  By:   Holly Logistics Services, L.L.C.,    
 
      Its General Partner    
 
           
 
  By:        
 
     
 
Name    
 
      Title    
 
                INDEMNITEE:    
 
                [               ]                                        

11